Case 1:18-cv-02183-RCL Document 6 Filed 11/01/18 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)

DANIEL DeFRAIA, )
Plaintiff, )

)

v. ) Civil Case N0. 18-2183

)

NATIONAL SECURITY AGENCY, )
Defendant. )

)

QM{

Pursuant to Local Rule l6.3(b)(10), parties to a FOIA action are exempted from typical
scheduling order requirements As such, the burden is on the government to produce a Vaughn
index With a supporting motion to dismiss or motion for summary judgment, as appropriate. The
index and supporting motion shall be filed Within 30 days of this date, or such further time as this
Court alloWs.

IT IS SO ORDERED.

<zvi,r_¢c./€w,(j/ZX_

Royce C. Lamberth
United States District Judge

Date: f r of November, 2018

